Citation Nr: 0616082	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-34 175	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

The veteran represented by:  New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
January 1965 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York. 


FINDING OF FACT

There is no medical evidence suggesting the veteran's 
bilateral hearing loss and tinnitus either originated in 
service or are otherwise causally related to his 
military service, including to acoustic trauma.


CONCLUSION OF LAW

The veteran's bilateral hearing loss and tinnitus were not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in February and 
November 2002, June 2003, and July 2004.  These letters 
provided him with notice of the evidence necessary to support 
his claims that was not on record at the time the letters 
were issued, the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  The 
July 2004 VCAA letter also specifically requested that he 
submit any evidence in his possession pertaining to these 
claims.  Thus, the content of these letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.



In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against his claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  
Here, VCAA notice was provided in February and November 2002, 
and June 2003, so prior to the RO's initial decision in 
January 2004.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before 
initial adjudication) specified in Pelegrini II and Mayfield.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  In response to the November 2002 
VCAA letter, he stated that he did not have any additional 
evidence to submit except for the VAOPT records (see December 
2002 statement in support of claim, VA Form 21-4138).  
Although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).



As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(CAVC/Court) has held that the provisions of 38 C.F.R. § 
3.385 do not have to be met during service, only currently.  
See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's SMRs indicate he had normal hearing throughout 
his military service.  A January 1965 audiometric examination 
given at enlistment indicated his hearing was within normal  
limits.  A January 1969 whisper voice test given at 
separation also indicated that his hearing was within normal 
limits.  During service he was treated for impacted wax and a 
bilateral fungal infection, which apparently resolved without 
affecting his hearing.

The first record of treatment for hearing loss and tinnitus 
is a May 2001 VAOPT record.  Moderate to moderately-severe 
bilateral sensorineural hearing loss was noted in the 3000 to 
8000 Hertz range.  He was fitted for hearing aids in December 
2001.  

The veteran said that he was exposed to noise during military 
service in the machine shop, engine room, as a member of the 
skeet team, during weapons training, and during rocket and 
mortar fire while he was in Vietnam (see letter received in 
June 2004).  After military service, he was exposed to noise 
while working as a toolmaker from August 1969 to December 
2000, but he says he always wore ear protection while on the 
job (see June 2003 statement in support of claim (VA Form 21-
4138)).  His wife stated that he complained about ringing in 
his ears after he returned from training for Vietnam (see 
letter received in June 2004).  She also said that he had a 
fungus in his right ear when he returned from Vietnam, and 
was treated by a private physician.  She believes the doctor, 
who is now deceased, scraped his inner ear and caused an 
infection that damaged his hearing.

When a claim, such as the current one at hand, turns on a 
medical matter, the veteran cannot establish entitlement to 
service connection on the basis of his assertions alone.  In 
this case, the only evidence supporting the veteran's claim 
are his and his wife's own assertions and lay statements that 
he suffered hearing loss and tinnitus as a result of his 
military service.  While laypersons are competent to attest 
to subjective symptoms (pain, etc.) and manifestly objective 
symptoms, they do not have the necessary medical training 
and/or expertise to actually make a diagnosis or, 
equally importantly, to provide a competent medical opinion 
etiologically linking a diagnosed disorder to service in the 
military that ended many years ago.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494, 95 (1992); Layno v. Brown, 
6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. 
Brown, 13 Vet. App. 230 (1999).  And unfortunately, there is 
no other competent medical evidence on record establishing 
this necessary link.



For these reasons, the claims for service connection for 
bilateral hearing loss and tinnitus must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claims for service connection for bilateral hearing loss 
and tinnitus are denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


